Offense, the unlawful manufacture of intoxicating liquor; penalty, three years in the penitentiary.
No statement of facts accompanies the record. The only question properly presented for review is bill of exception No. 1 complaining of the action of the trial court in changing the venue on his own motion from Wichita County to Archer County. The power to make such is expressly vested by statute in the District Judge and in this case the Court appears to have acted within the power granted him by law. Art. 560, Vernon's Texas C. C. P., and authorities there collated.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.
                    ON MOTION FOR REHEARING.